Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The examiner withdraws the restriction on 04/12/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19, 21 recite “optionally”, thus, it is more than one scope in the claims. It is unclear which scope the claims require. 
Claim 21-25 recites “the hindered amine compound (HALS) of (A)”. it is unclear2 this HALS of A is the same or different from “the HALS comprising a unit of formula (A0)” as recited in claim 19.
Claim  27 recites the limitation "the polar comonomer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-27, 29-36 are rejected under 35 U.S.C. 102a1 as being anticipated by Ikenaga et al (PG Pub 20130167911).
	Regarding claim 19-21, 30-31, Ikenaga et al teaches a PV module comprising encapsulant layer comprising a polymer composition comprising:
A polyethylene (ethylene/α-olefin) [abstract]
A silane group containing unit [para 31].
a hindered amine type light stabilizer having claimed structure [para 32 163]
Regarding claim 22, since Takenaga et al teaches the claimed HALS structure, it is considered the HALS having Ph of 9 or less. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 23, since Takenaga et al teaches the claimed HALS structure, it is considered the HALS having claimed molecular weight. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Regarding claim 24, since Takenaga et al teaches the claimed HALS structure, it is considered the HALS having claimed Tm. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 25, 26, Takenaga et al teaches the polymer of ethylene (a) is a (a2) copolymer of ethylene with one or more polar comonomer(s) selected from (C1-C6)-alkyl acrylate or (C1-C6)-alkyl (C1-C6)- alkylacrylate comonomer(s) and with silane group(s) containing comonomer [para 125 152-155 ]
Regarding claim 27, Takenaga et al teaches the amount of polar monomer being 10-20 % [para 18]. 
Regarding claim 29, since Takenaga et al teaches the claimed polymer of ethylene (a), it is considered the polymer of ethylene (a) having claimed properties. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 32-33, Takenage et al teaches a PV module having two or more layer elements  and PV element 22 wherein at least encapsulant layer being the layer element [fig 1].
Regarding claim 34, Takenage et al teaches a protective front layer element 24, a front encapsulation layer element 28, a photovoltaic element 22 , a rear encapsulation layer element 28 and a protective back layer element 26 , wherein the front encapsulation layer element and rear encapsulation layer element is the layer element (LE) [fig 1 para 193]
Regarding claim 35, Takenaga et al teaches the protective front layer being made of glass [para 196].
Regarding claim 36, Takenage et al teaches a method of making a PV module comprising more than 2 layer and comprising  steps of : assembling the layer element (LE) and one or more further layer elements to an assembly; laminating the layer elements of the assembly in elevated temperature to adhere the elements together; and recovering the obtained article comprising the laminated layer elements [para 197] (obtaining a laminate in which the back surface protective member 26, an encapsulating material sheet for solar cell, a plurality of solar cell elements 22, an encapsulating material sheet for solar cell and the surface protective member 24 are laminated in this order; pressing the laminate with a laminator or the like and heating the laminate; and further curing the aforementioned encapsulating material by heating the laminate after the above steps [para 197]).
Alternatively rejection:
Claim(s) 19-26, 29 are rejected under 35 U.S.C. 102a1 as being anticipated by Tsukada et al (Pat No. 6232379).
Regarding claim 19-21, Tsukada et al teaches a polymer composition comprising:
polyethylene (col 2 lines 66-67)
A alkoxyl silane (col 2 lines 1-19).
a hindered amine stabilizer (HALS) having claimed  structure (col 6 lines 11-65)
Regarding claim 22, since Tsukada et al teaches the claimed HALS structure, it is considered the HALS having Ph of 9 or less. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 23, since Takenaga et al teaches the claimed HALS structure, it is considered the HALS having claimed molecular weight. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.


Regarding claim 24, since Tsukada et al teaches the claimed HALS structure, it is considered the HALS having claimed Tm. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 25, 26, Tsukada et al teaches the polymer of ethylene (a) is a (a2) copolymer of ethylene with one or more polar comonomer(s) selected from (C1-C6)-alkyl acrylate or (C1-C6)-alkyl (C1-C6)- alkylacrylate comonomer(s) and with silane group(s) containing comonomer (col 2 lines 66-67 col 3 lines 1-9)
Regarding claim 29, since Tsukada et al teaches the claimed polymer of ethylene (a), it is considered the polymer of ethylene (a) having claimed properties. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga et al (PG Pub 20130167911) as applied to claim19 above.
Regarding claim 28, Takenaga et al teaches the claimed silane group [para 152-155] with the amount of 0.1 to 5 weight [para 31] which overlapped the claimed range. According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  



Claim(s) 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada et al (Pat No. 6232379) as applied to claim19 above.

Regarding claim 27, Tsukada et al teaches the amount of polar monomer being 5-50% weight (col 4 lines 10-30) which is overlapped claimed range (the name of akyl acrylate is listed in col 4 lines 10-30). According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 28, Tsukada et al teaches the claimed silane group (col 5 lines 16-21) with the amount of 0.2 to 20 part by weight (col 2 lines 8-9) which overlapped the claimed range ((the name of akyl acrylate is listed in col 5 lines 16-21). According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claim(s) 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada et al (Pat No. 6232379) as applied to claim19 above and further in view of Ikenaga et al (PG Pub 20130167911).
Regarding claim 30-33, Tsukada et al teaches the claimed limitation as set forth above,  but Tsukada et al does not teach an article.
Ikenaga et al teaches a PV module comprising encapsulant layer which is layer element where the PV module having two or more layer elements  and PV element 22 [fig 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the composition of Tsukada et al to be in the encapsulant layer of Ikenaga et al (or to replace the composition of encapsulant layer of Ikenafa et al by the composition of Tsukda et al) for improved heat endurance, thermal aging resistance, and resistance to yellowing (col 1 lines 35-40).
Regarding claim 34, modified Tsukada et al teaches a protective front layer element 24, a front encapsulation layer element 28, a photovoltaic element 22 , a rear encapsulation layer element 28 and a protective back layer element 26 , wherein the front encapsulation layer element and rear encapsulation layer element is the layer element (LE) [fig 1 para 193, Takenaga et al]
Regarding claim 35, modified Tsukada et al teaches the protective front layer being made of glass [para 196, Takenaga et al].
Regarding claim 36, modified Tsukada et al teaches a method of making a PV module comprising more than 2 layer and comprising  steps of : assembling the layer element (LE) and one or more further layer elements to an assembly; laminating the layer elements of the assembly in elevated temperature to adhere the elements together; and recovering the obtained article comprising the laminated layer elements [para 197, Takenage et al] (obtaining a laminate in which the back surface protective member 26, an encapsulating material sheet for solar cell, a plurality of solar cell elements 22, an encapsulating material sheet for solar cell and the surface protective member 24 are laminated in this order; pressing the laminate with a laminator or the like and heating the laminate; and further curing the aforementioned encapsulating material by heating the laminate after the above steps [para 197]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726